UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EARL LYNN SNEED,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00168-WO-1)


Submitted:   July 29, 2011                 Decided:   August 15, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, CHARLES H. HARP, II, P.C., Lexington, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Earl Lynn Sneed

pled    guilty      to    being    a   felon       in   possession      of    firearms,          in

violation     of     18    U.S.C.      § 922(g)(1)       (2006).        He        appeals    the

district court’s addition of four levels to his offense level

based on his use of a firearm in connection with another felony,

animal cruelty under North Carolina law.                     We affirm.

              We     review       Sneed’s         sentence    using          an     abuse        of

discretion standard of review. Gall v. United States, 552 U.S.

38, 51 (2008).             Sneed alleges a procedural sentencing error,

improper calculation of the Guidelines range.                        Id.

              The    burden       is   on   the     Government     to    establish          by   a

preponderance of the evidence that the district court should

apply a sentencing enhancement.                    United States v. Blauvelt, 638

F.3d 281, 293 (4th Cir. 2011), petition for cert. filed, 79

U.S.L.W. 3712 (U.S. June 6, 2011) (No. 10-1473).                             When reviewing

the district court’s application of the Guidelines, we review

findings of fact for clear error and questions of law de novo.

United States v. Mehta, 594 F.3d 277, 281 (4th Cir.), cert.

denied, 131 S. Ct. 279 (2010).

              The Guideline in question, U.S. Sentencing Guidelines

Manual § 2K2.1(b)(6) (“USSG”) (2010), provides for a four-level

enhancement “[i]f the defendant used or possessed any firearm

. . .    in    connection          with     another       felony     offense.”              USSG

                                               2
§ 2K2.1(b)(6).      “[T]he purpose of Section 2K2.1(b)(6) [is] to

punish more severely a defendant who commits a separate felony

offense that is rendered more dangerous by the presence of a

firearm.”      United States v. Jenkins, 566 F.3d 160, 164 (4th Cir.

2009) (internal quotation marks omitted).

            Our    review     of   the     record      and    briefs     on    appeal

convinces us that the district court did not err in finding USSG

§ 2K2.1(b)(6)     applicable       to    Sneed’s      conduct.      The       district

court’s finding that Sneed was not impaired by the medication he

had taken when he shot and killed his stepson’s dog is not

clearly erroneous.       Therefore, the district court did not abuse

its discretion in applying the four-level enhancement, and the

seventy-one month sentence imposed is reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented     in   the    materials

before   the    court   and   argument        would   not    aid   the   decisional

process.

                                                                              AFFIRMED




                                          3